 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Brotherhood of Carpenters and Joiners ofAmerica, Local Union No. 14, AFL-CIO andRobert L. Guyler Co. Case 23-CB-1943January 11, 1978DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, AND MURPHYOn May 26, 1977, Administrative Law JudgeJosephine H. Klein issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the GeneralCounsel filed a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge, to modify her remedy to include interest as setforth in Florida Steel Corporation, 231 NLRB 651(1977),2 and to adopt her recommended Order asmodified herein.3Our dissenting colleague asserts that the Adminis-trative Law Judge failed to support her finding thatthe Union's conduct in summoning Moreno toappear before its executive committee was "manifest-ly coercive." The Administrative Law Judge's Deci-sion, however, clearly shows that she predicated thisconclusion on credibility resolutions and record factswhich are consistent with her inference that thesummons was issued because of Moreno's "refusal toassist in Respondent's campaign to organize Guyler'semployees and obtain collective-bargaining agree-ments."Our dissenting colleague further argues that theAdministrative Law Judge improperly found thatRespondent expelled Moreno from union member-ship and that such expulsion was unlawful, becausesuch conduct neither was alleged nor proven. Inas-much as the record shows, and the AdministrativeLaw Judge found, that the Union augmented its"manifestly coercive" summons by leveling an un-lawful fine against Moreno because he rejected thesummons, and then unlawfully threatened to expelhim unless he paid the fine within a time specified,I The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect. Standard Dry Wail Products, Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing her findings.2 The Administrative Law Judge specified interest to be paid at 6234 NLRB No. 20which Moreno refused to do, the Administrative LawJudge's inference that the Union carried out itsexpulsion threat not only is reasonable and logical,but also is based on undisputed facts which werefully litigated at the hearing.Finally, our dissenting colleague contends that theAdministrative Law Judge's recommended Order isdefective because it unconditionally directs theUnion to "reinstate and/or retain" Moreno and,therefore, contravenes the Administrative LawJudge's statement in the Remedy section of herDecision that she would order Moreno's reinstate-ment "if" he had been expelled. This is not a materialvariance. Moreover, the Administrative Law Judge'sorder to "reinstate and/or retain" Moreno bothadequately covers the situation and is consistent withher inferences and 8(a)(1) findings and, therefore, isappropriate.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge asmodified below and hereby orders that the Respon-dent, United Brotherhood of Carpenters and Joinersof America, Local Union No. 14, AFL-CIO, SanAntonio, Texas, its officers, agents, and representa-tives, shall take the action set forth in the saidrecommended Order, as so modified:1. Substitute the following for paragraphs l(a)and (b):"(a) Restraining or coercing Robert L. Guyler Co.in the selection of its representatives for the purposesof collective bargaining or the adjustment of griev-ances."(b) Requiring Ralph E. Moreno to appear beforeour executive committee, or preferring chargesagainst, or trying, or fining, or disciplining byexpulsion or threat of expulsion from union member-ship, or otherwise jeopardizing the union member-ship of, Ralph E. Moreno or any other representativeof Robert L. Guyler Co. for acts performed duringthe course of his or their duties as representative ofRobert L. Guyler Co."2. Insert the following as paragraph l(c):"(c) In any other manner restraining or coercingRobert L. Guyler Co. in the selection of its represen-percent; however, interest will be calculated according to the "adjustedprime rate" used by the U.S. Internal Revenue Service for interest on taxpayments. See, generally, Isis Plumbing & Heating Co., 138 NLRB 716(1962).3 Inasmuch as the record does not show that Respondent has a proclivityfor engaging in similar unlawful conduct against employers generally, wewill delete the Administrative Law Judge's broad injunction in her Orderand notice covering "any other employer."186 CARPENTERS, LOCAL NO. 14tatives for the purposes of collective bargaining orthe adjustment of grievances."3. Substitute the attached notice for that of theAdministrative Law Judge.MEMBER MURPHY, dissenting in part:I do not agree with my colleagues that Respondentviolated Section 8(b)(1)(B) by summoning Morenobefore its executive committee, fining him for notappearing there, and expelling him.The Administrative Law Judge states that thesummons to appear was "manifestly coercive" with-out setting forth any reason why that was so. Notevery such direction to appear is necessarily coercive,or if coercive is not necessarily unlawfully so, as sheapparently would find. Therefore, it is not sufficientfor the Administrative Law Judge to state theconclusion without more4-and, given the supervi-sor's voluntary membership in the labor organiza-tion, there can be nothing inherently or unlawfullycoercive in the direction here. That being so, the finefor not complying with a directive-which is notshown to have been unlawful-could not, itself, beunlawful. And, finally, there is no allegation orshowing that Moreno was in fact expelled or that theUnion thereby violated the Act, nor do I find anyevidence supporting an inference that an expulsionfollowed. Accordingly, the General Counsel hasfailed both to allege a violation of the Act by suchexpulsion and to establish the vital fact that anyexpulsion occurred-assuming, arguendo, that if theexpulsion took place it would have been violative ofthe Act.But even apart from the above,5 the Order whichmy colleagues adopt is defective. The AdministrativeLaw Judge states that her recommended Orderwould be conditional, i.e., that if Moreno wasexpelled from membership he should be reinstatedupon payment of regular dues. However, the Orderwhich my colleagues have adopted contains noconditional language of any kind-instead, it directsunequivocally that Respondent cease and desist fromexpelling any employer representative from member-ship and that it reinstate and/or retain Moreno as amember in good standing upon payment of dues.What is conditional about this Order to reinstate himto membership? And, further, it unconditionallydirects that he be retained as a member, apparentlyfor all time in the future and despite any cause hemight later give to the Union. What is the basis forsuch an order?Furthermore, the "Notice to Members" does notconform to the Order but in fact far exceeds itsprovisions. I find no justification for this. While someof the details set forth in the notice are containedwithin the Conclusions of Law, it is the Board'spractice to follow the language of the Order, not thesaid conclusions, in notifying employees or membersof the action to be taken.In sum, the entire decision of my colleaguesrelative to the summons and fine of Moreno for notappearing before the executive committee is basedupon inference built on inference-which is entirelytoo attenuated to support their conclusions. Accord-ingly, I would affirm the finding of a violation onlyby the act of fining Moreno for not complying withthe Union's wishes in his performance of his supervi-sory duties. But I would dismiss the complaintinsofar as it alleges any other violations of the Act.4 See Funkhouser Mils. Division of The Ruberoid Company, 132 NLRB245 (1961).5 I do agree that Respondent violated Sec. 8(bX)(IB) of the Act by finingJob Superintendent Moreno for failing to comply with the Union's wishes inthe performance of his supervisory duties.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had the opportunityto present evidence and state their positions, it hasbeen determined that we violated the National LaborRelations Act and we have been ordered to post thisnotice. We intend to abide by the following.WE WILL NOT require Ralph E. Moreno toappear before our executive committee, nor WILLWE prefer charges against, try, fine, or otherwisediscipline him or any other representative ofRobert L. Guyler Co. for conduct or acts per-formed by him in the course of supervisoryemployment or on behalf of his employer.WE WILL NOT directly or indirectly terminate orput in jeopardy the union membership of RalphE. Moreno, or any other representative of RobertL. Guyler Co., for conduct or acts performed byhim in the course of his supervisory employmentor on behalf of his employer.WE WILL NOT in any other manner restrain orcoerce Robert L. Guyler Co. in the selection of itsrepresentatives for the purposes of collectivebargaining or the adjustment of grievances.WE WILL expunge from our records all refer-ences to any summons to Ralph E. Moreno toappear before our executive committee, at meet-ings or before a trial committee, and to anycharges, fines or other disciplinary action againstRalph E. Moreno for any acts performed orconduct engaged in by him on behalf of Robert L.Guyler Co. since April 4, 1976.187 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL rescind any fine levied against RalphE. Moreno directly or indirectly for action takenby him as a supervisor for Robert L. Guyler Co.and WE WILL refund to him (with interest) anymoney that may have been paid to us by him oron his behalf as a result of any such fine.WE WILL assure Ralph E. Moreno full unionmembership, with all the rights and privilegesthereof, upon his tender of regular membershipdues and fees.UNITED BROTHERHOODOF CARPENTERS ANDJOINERS OF AMERICA,LOCAL UNION NO. 14,AFL-CIODECISIONSTATEMENT OF THE CASEJOSEPHINE H. KLEIN, Administrative Law Judge: Pursu-ant to a charge filed on October 13, 1976, by Robert L.Guyler Co. (herein Guyler or the Company), a complaintwas issued against United Brotherhood of Carpenters andJoiners of America, Local Union No. 14, AFL-CIO (hereinRespondent or the Union), on December 1, 1976, allegingthat Respondent violated Section 8(bX IX)(B) of the Act1bydisciplining Ralph E. Moreno,2a member of Respondentand a job superintendent for Guyler, "because ...Moreno refused to aid Respondent in convincing [Guyler]to sign a collective bargaining agreement with Respon-dent."Pursuant to due notice, this case came to hearing beforeme in San Antonio, Texas, on February 7, 1977. Theparties were all represented by counsel and were affordedfull opportunity to present oral and written evidence and toexamine and cross-examine witnesses. The parties waivedoral argument and briefs have been filed on behalf of theGeneral Counsel and Respondent.Upon the entire record, together with careful observationof the witnesses and consideration of the briefs, I make thefollowing:FINDINGS OF FACTRobert L. Guyler Co., a corporation with offices andplace of business in San Antonio, Texas, is engaged in thebusiness of renovating buildings for United States Govern-ment entities. During the past year, a representative period,Guyler purchased in excess of $50,000 worth of goods andmaterials which were shipped directly to Guyler fromsuppliers outside Texas. Guyler is now, and has been at alltimes material herein, an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.I National Labor Relations Act, as amended, 29 U.S.C. Sec. 151, etseq.2 He is so identified in the complaint, although the transcript shows hisname as "Rafael V. Moreno."Respondent is, and has been at all times material herein,a labor organization within the meaning of Section 2(5) ofthe Act.The Unfair Labor PracticesA. The FactsGuyler had collective-bargaining agreements with Re-spondent from 1951 until around 1965, when the Companybecame nonunion. In September 1975 the Union started anorganizing campaign at Guyler's residential restorationproject at Fort Sam Houston. Ralph R. Moreno was jobsuperintendent at that project. Moreno began his employ-ment with Guyler as a carpenter around 1951 or 1952.About 3 years later he became a carpenter foreman andthen, around 1961, he became ajob superintendent. He hasbeen a member of Respondent since around 1948.Moreno testified that his job as superintendent "is to runthe jobs." He hires and fires all foremen, carpenters, andlaborers. Respondent admits that Moreno is a supervisor.Moreno testified that problems sometimes arise amongthe employees. His method of handling such problems is totalk to the employees involved, "[a]nd if they can't worktogether, sometimes I separate them. And if [an employee]can't get along with the rest of them, I just let him go."Moreno has not participated in any contract negotiationson behalf of Guyler. However, as indicated above, duringmost of his tenure as a job superintendent there has beenno bargaining relationship between Guyler and the Union.In the course of his organizational efforts in 1975,Richard R. Arispe, Respondent's organizer for residentialconstruction employees, visited Guyler's Sam Houstonproject on several occasions. According to Respondent, onor about September 28, 1975, Moreno threatened that hewould have the military police escort Arispe off thepremises if he ever again attempted to solicit employees onbehalf of the Union on the premises.On December 12, 1975, Moreno was ordered to appearbefore Respondent's executive committee on December 16.The peremptory summons did not indicate the reasontherefor or the matter or matters to be discussed. However,Arispe testified that the reason was Moreno's threat tohave Arispe removed from the Sam Houston project if heagain tried to speak to employees there.Moreno appeared at the executive committee as ordered.He testified that at that meeting the executive committeeurged him to help the Union organize the employees at theproject and to persuade Guyler to sign a collective-bargain-ing agreement covering the project. Moreno refused, sayinghe would not get involved in any such activity. Arispedenied Moreno's testimony. According to Arispe, theexecutive committee asked Moreno to sign a statement, tobe filed with the Department of Labor, reflecting the factthat Guyler was actually paying more than the prevailingwage rates on residential construction in the area. Suchstatement would be of assistance to the Union in raisingprevailing wage rates.33 Arispe testified that Moreno took the form and said he would talk tohis superiors about it. Eventually Moreno reported that a companyrepresentative he had spoken to "didn't have any objection to signing the188 CARPENTERS, LOCAL NO. 14When asked to explain the delay of over 2 months incalling Moreno before the executive committee for More-no's alleged threat, Arispe said that the threat "didn't reallyhurt" him because he knew that Moreno could not "put theMP's" on him. Arispe testified that thereafter Moreno"harassed" or "intimidated" the employees and it was thenthat Arispe "decided to just call him and talk to him andtry to make him refrain from doing so." There was noevidence of any "intimidation" or "harassment" of em-ployees by Moreno. Arispe also conceded that the threatabout the military police escort was not discussed at theexecutive committee on December 16. Additionally, thereis no evidence of any mention of any alleged "intimida-tion" or "harassment" of employees by Moreno.In January 1976, Moreno became ill and did not returnto work at all until some time in July, after having hadopen heart surgery. On March 12, 1976, during Moreno'sabsence, Respondent was certified as the collective-bar-gaining representative of Guyler's employees at the SamHouston project.Upon his return to work in July 1976, Moreno becamejob superintendent of Guyler's project at Lackland AirForce Base. Moreno testified that for a considerable periodafter returning he did not perform his full duties as jobsuperintendent. On August 4, 1976, he was ordered toappear before Respondent's executive committee on Au-gust 10. When he did not appear as ordered, charges werepreferred against him "for failing to appear before theExecutive Committee after being summoned." On Septem-ber 9, 1976, a copy of the charges were sent to him with anotice to "be present at the meeting" on October 5,4 "atwhich time a trial Committee will be selected." Moreno'slawyer thereafter communicated with the Union, advisingthat Moreno was still not fully recovered from his seriousillness and it was therefore inadvisable for him to appearbefore the trial committee. The lawyer requested a copy ofthe Union's constitution and laws, which had been cited inthe September 9 notice. In response to that letter, Respon-dent's counsel stated, inter alia: "We understand that[Moreno] is, and has been working full time so it wouldseem that he was able to appear before the Committee." Headded that the executive committee would "give properconsideration" to "a letter from [Moreno's] doctor statinghe was unable to appear on October 5." Respondent'scounsel further stated that "it is the policy of the union notto distribute [its constitution and laws] to persons who arenot members." He further stated that Moreno, as a unionmember, "can obtain copies by going to the union officeand requesting them." Under date of September 28, aphysician certified that Moreno was still under his care.And, on October 1, the physician "certiflied] that it [was]inadvisable for Mr. Moreno to attend the proceedings."Respondent has not denied a statement in a subsequentletter by Moreno's lawyer that the doctor's certificate was"made available" to R'spondent's recording secretary.payment evidence form." Although the record does not disclose, it isreasonable to assume that Guyler did sign the form. This fact, however, isimmaterial to the present case.4 Although the notice does not so state, apparently this was a unionmembership meeting.I One cannot resist noting that the letter was signed "Fraternally yours."Moreno did not attend the October 5 meeting, where-upon, on October 7, he was "notified to appear before theTrial Committee" on October 12. He did not appear.Presumably the "Trial Committee" met and then made"findings." On November 3, the Union addressed thefollowing letter to Moreno:You are hereby notified the findings of the TrialCommittee was [sic] read to the membership onNovember 2, 1976 and you were fined $300.00.The above said fine must be paid within thirty (30) daysto entitle you to any privileges, rights or donations andmust be paid within sixty (60) days or you [sic namewill be stricken from the records.5Thereafter, in November and December Respondentreturned Moreno's payments of monthly dues "because wecannot accept any dues until your fine is paid in full." OnDecember 15, 1976, Moreno was notified that at the end ofthat month he would owe 3 months' dues and thereforeowed an "assessment" of an unspecified amount. Althoughthere is no direct evidence to this effect, it must be inferredthat Moreno's name has since been "stricken from the[membership] records," in accordance with the November2 notice.At the hearing, Respondent sought to introduce intoevidence a charge filed by the Union against Guyler and aletter relative thereto by the Board's Regional Director,dated October 26, 1976. Respondent's counsel said that thecharge was being offered, not to establish unfair laborpractices by the Company, but to support Respondent's"main defense"; namely, that it summoned Moreno beforethe executive committee "not to interfere with his duties asa representative of the employer, but to discuss with himwhat [Respondent] consider[s] to be his actions in viola-tion of these individuals' right to join or not join" theUnion. Counsel then said that the purpose of introducingthe Board's letter was "merely showing the disposition thatwas made of these charges and that there is some merit tothe Union's position." In objecting to receipt of thedocuments on the grounds of relevancy, counsel for theGeneral Counsel stated that the charge was "completelydisconnected from Ralph Moreno in any way, and therehas been no evidence or testimony to connect him with thatcharge. In fact, at this particular time he was sick. Hewasn't even functioning or working."I rejected the exhibits, not on the ground of relevancy,but because of the absence of any witness in a position totestify concerning the filing of the charge.6A charge filedby the Union against Guyler could be relevant, if at all,only as objective evidence of Respondent's belief thatMoreno was engaging in unfair labor practices on behalf ofthe Company. The mere fact that a charge had been filed,without more, would have no tendency to establish eitherthat Moreno had been guilty of any misconduct or that6 I said: "1 am going to reject them on the offer as made now. That doesnot mean that they would be inadmissible if presented through relevant-Imean a witness competent to testify to them and be subject to crossexamination. ... In short, I cannot just take a charge as necessarily goodfaith. There could be all sorts of reasons for filing a charge. So, as of themoment, they are rejected."189 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent in good faith believed that he had been.Respondent never attempted to introduce the documentsthrough a competent witness. Accordingly, I hereby reaf-firm my ruling rejecting the exhibits offered directly bycounsel rather than through a witness able to testifyconcerning the reasons for and the circumstances sur-rounding the filing of the charge.7B. Discussion and ConclusionsRespondent concedes that Moreno was a supervisor.However, it disputes the claim that he was a statutoryrepresentative within the purview of Section 8(b)(IXB) ofthe Act. The evidence, however, is undisputed that, as jobsuperintendent, he resolved problems arising among theemployees under his supervision. This is sufficient toestablish that he was Guyler's representative for thepurpose of adjusting disputes. Rochester Musicians Associa-tion, Local 66 affiliated with the American Federation ofMusicians (Civic Music Association), 223 NLRB 720(1976).8Respondent next contends that "the only time it cannotlawfully fine a supervisor is when it fines him for somethinghe does in his capacity as either management's bargainingagent, or its agent for adjustment of grievances." However,the Board has unequivocally rejected this contention. SeeRochester Musicians Assn., supra, 223 NLRB at 721, andcases cited: "[T]he Board's rule can be stated as being thatSection 8(bXIXB) prohibits union discipline of a supervi-sor-member for performing any significant or substantialsupervisory function."Respondent maintains that Moreno was called before theUnion's executive committee in August 1976 because ofreports that he had "harassed" and "intimidated" employ-ees not to support the Union. Otherwise put, Respondentapparently maintains that Moreno was called up becauseof alleged unfair labor practices committed by him onbehalf of Guyler. If Respondent had proved that Morenohad been thus guilty, or, as Respondent maintains, thatRespondent reasonably believed that to be the fact, itwould not follow that Respondent was at liberty to imposeunion discipline therefor. In Sheet Metal Workers' Interna-tional Association, Local Union No. 361 (Langston & Co.),195 NLRB 355 (1972), enfd. 477 F.2d 675 (C.A. 5, 1973), itwas held that a union violated Section 8(bXI)(1)(B) by fininga supervisor-member for discharging union members,allegedly in violation of Section 8(a)(3) and by encouragingthe employer to hire members of a rival union. The Boardfound the union violation without undertaking to decidewhether the supervisor had in fact violated the Act onbehalf of the employer. In enforcing the Board's order, thecourt said (477 F.2d at 677):7 It might be added that if, as counsel for the General Counsel stated, thecharge was unrelated to any conduct by Moreno, Respondent's offering it inevidence might tend to support the General Counsel's basic contention thatRespondent was attempting to use Moreno's union membership as a tool forinfluencing Guyler's conduct generally.I It probably cannot be said that Moreno was a representative for thepurpose of collective bargaining. At the time here involved Guyler andRespondent did not have any collective-bargaining relationship. However,on the General Counsel's view of the facts, as testified to by Moreno,Respondent was attempting to persuade Moreno to advise Guyler to sign aunion contract. On this view of the facts, Respondent was seeking to haveLocal 361's good faith is immaterial to the issue nowbefore this court. This conclusion is reinforced by theexistence of legal remedies for any unfair labor prac-tices committed by the employer through its superviso-ry personnel. As the Board pointed out, "[a] unionfaced with such concerns is not without remedies ...Violations of this Act may be pursued by filing chargeswith this Agency. Self-help, through the exercise ofstatutorily protected strike and picketing activity, mayalso be available." The implied corollary of thisreasoning is that Local 361's disciplinary measurescannot be justified as a supposedly necessary self-helptactic.The only circumstances in which union discipline of asupervisor member is permissible is when the disciplineconcerns a purely internal union matter, and such is notthe case here .... [T]he firing and expulsion of [thesupervisor-member] were based upon the acts which hecarried out in his capacity as superintendent of thesheet metal crew. The Board properly found that thiswas done to retaliate against him for the performanceof duties indigenous to his position as a managementrepresentative of the Company, and hence amounted tocoercion of the employer in contravention of theprovisions of section 8(bXl)(B). [Citations omitted.]As noted above, the Board's view has not changed in anyrelevant respect since the subsequent Supreme Courtdecision in Florida Power & Light Co. v. I.B.E. W., 417 U.S.790 (1974).It was manifestly coercive for Respondent to orderMoreno to appear before its executive committee toaccount for his conduct on behalf of his employer. Thatbeing so, Moreno could properly refuse to appear and itwas thus improper for Respondent to require that he"stand trial" for his refusal. A fortiori it was coercive to finehim for his failure to appear.While the foregoing discussion disposes of the allegationsof the complaint, it is perhaps appropriate to resolve thefactual dispute between the parties. As previously set forth,Respondent maintains that Moreno was summoned beforethe executive committee because he had allegedly coercedemployees. Arispe testified that he had received suchreports from two employees. However, as Respondent wasexpressly advised at the present hearing, such testimonywas pure hearsay and could not be taken as evidence thatMoreno had engaged in any misconduct.9While the summons of Moreno to appear before theexecutive committee'in December 1975 antedated the 10(b)cutoff date and has not been alleged as violative of the Act,it is relevant background to the events here involved. It willMoreno become a collective-bargaining representative of Guyler. Cf.Rochester Musicians Assn., supra, 223 NLRB 720, in which the Board heldthat "a consultant in bargaining matters ... qualifies... as a representa-tive for collective-bargaining purposes within the meaning of Section8(bX IXB)."9 Nor is any weight given to Arispe's testimony that the unnamedemployees declined to testify for fear of losing their jobs. As Respondentshould, and undoubtedly does, know, the Board stands ready to protectemployees' statutory rights through enforcing the Act, including Sec. 8(aX4).Subpenas are available to all parties.190 CARPENTERS, LOCAL NO. 14be recalled that, although Arispe maintained that thatsummons was based on Moreno's alleged threat to haveArispe removed from the premises by the military police,that threat was not even mentioned when Moreno didappear before the executive committee. It should be notedthat even that alleged threat by Moreno was made in thecourse of his duties as superintendent. Moreno's allegedthreat, if actually made, would appear to be perfectlylawful, since union representatives have no protected rightto solicit on employers' property. N. LR.B. v. The Babcock& Wilcox Co., 351 U.S. 105 (1965). Respondent could nothave had any contractual right to solicit on Guyler'spremises. Additionally, the several months' delay betweenthe alleged threat and the summons before the executivecommittee casts considerable doubt on the claim that theexecutive committee was interested solely in discussing thatthreat. Thus, Respondent's own version of the earlierincident establishes its propensity to use internal uniondiscipline as an instrument for influencing Moreno'sconduct as a supervisor and representative of the Employ-er.It does not appear whether the Union's peremptoryactions against Moreno were in accord with its constitutionand laws.10And it is not necessary at this point todetermine whether the Union's procedures met standardsof due process and fair play. But there can be nogainsaying that they were high-handed and bespoke anadversary and hostile approach inconsistent with anydesire or intention to conduct a reasonable factfindinginvestigation.On all the evidence, together with careful observation ofthe demeanor of the witnesses, I discredit Arispe's testimo-ny that Moreno was called before the executive committeein August 1976 for the purpose of looking into anyemployee complaints of harassment or intimidation byMoreno. The record as a whole requires the inference thatthe Union's actions in August 1976 and thereafter weremotivated, as they had been in December 1975, byMoreno's refusal to assist in Respondent's campaign toorganize Guyler's employees and obtain collective-bargain-ing agreements.A word may be said about Respondent's contention thatSection 8(bXIXB) "does not permit [a supervisor] tosabotage his own organization" and, "If discipline of unionmembers, for such reasons, interferes with their loyalty totheir employer, the later [sic] has a way of avoiding suchloss. He can hire non-union supervisors." The short answerto Respondent's argument is that a basic purpose ofSection 8(b)(1)(B), as interpreted by the Board and thecourts, is to prevent putting employers to such a choice.Under the Act, employers may, if they choose, restrictsupervisory positions to nonunion persons; but employersmay, if they choose, permit supervisors to be unionmembers. In many industries and localities, particularly inthe building trades, it might be very difficult for employersto secure experienced, competent persons as supervisors ifthey conditioned such employment on nonmembership inany union. The real cost of relinquishing union member-10 Respondent refused to furnish a copy to Moreno's attorney." The record does not show whether Respondent actually went throughthe final formality of striking Moreno from the membership lists. However,ship may well be prohibitive to long-time members of atrade who are offered supervisory positions, either tempo-rary or permanent. Under the Act, a union may not utilizeits internal procedures to compel a supervisor to choosebetween losing his membership and disloyalty to theemployer whom he serves.Accordingly, for the foregoing reasons, I find andconclude that, as alleged in the complaint, Respondent hasviolated Section 8(bXIX)(B) of the Act by summoningMoreno before its executive committee on August 4, 1976;finding him guilty on November 2, 1976, of failing toappear before the committee; and fining him $300 onNovember 3, 1976, for said failure to appear.The remaining question concerns Respondent's subse-quent refusal to accept Moreno's membership dues until hepaid the $300 fine, the inevitable result of such refusal toaccept dues being termination of Moreno's union member-ship. As said in Sheet Metal Workers' International Associa-tion, Local Union No. 361 (Langston & Co.), supra, 195NLRB at 356:It is clear from our prior decisions that union finespredicated upon a member's conduct and action as asupervisor violate Section 8(bX)(XB) of the Act....Similarly, the expulsion of a supervisor from a union,based upon the same conduct, violates the proscrip-tions of Section 8(bX IX)(B).The inevitable effect of Respondent's refusal of Moreno'smembership dues was expulsion from the Union. Sincerefusal of the dues was based upon nonpayment of theunlawfully imposed fine, the refusal was itself violative ofSection 8(bX IXB) of the Act.The only possible problem concerning the foregoingholding lies in the fact that the refusal of membership dues,with resultant expulsion," was not alleged as violative inthe complaint. However, the matter was litigated withoutobjection. Respondent's notices returning dues paymentsin November and December 1976 and the warning of beingstricken from the membership records are in evidence.They clearly establish the violation. Accordingly, in view ofthe evident fact that the expulsion from membership isintimately related to, and an inevitable result of, theviolations specifically alleged and hereinabove found, it isfound that the later action is violative of the Act.CONCLUSIONS OF LAWI. Robert L. Guyler Co. is an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.2. Respondent is a labor organization within the mean-ing of Section 2(5) of the Act.3. Ralph E. Moreno is a supervisor within the meaningof Section 2(11) of the Act and a representative of theemployer for the purposes of adjusting grievances orcollective bargaining, within the purview of Section8(bXIXB) of the Act.as previously noted, Respondent notified Moreno that expulsion wouldensue from his failure to pay the illegally imposed fine.191 DECISIONS OF NATIONAL LABOR RELATIONS BOARD4. By requiring Ralph E. Moreno to appear before itsexecutive committee and then fining him for failure toappear, with eventual expulsion from union membershipfor failure to pay the fine levied, Respondent coerced andrestrained the Employer in the selection of its representa-tives for the purposes of collective bargaining or theadjustment of grievances and thereby engaged in unfairlabor practices within the meaning of Section 8(b)(l)(B) ofthe Act.5. The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.THE REMEDYHaving found that Respondent violated the Act, I shallrecommend that it be ordered to cease and desist therefromand take certain affirmative action designed to effectuatethe policies of the Act. Because Respondent's course ofconduct was so flagrantly violative of the Act, and sopatently hostile and arbitrary, issuance of a broad cease-and-desist order will be recommended.Affirmatively, it will be recommended that Respondentbe required to rescind all action taken against Moreno andexpunge from its records any and all reference to any suchaction. Additionally, the recommended Order will requirethat, if Moreno has been expelled from membership, he befully reinstated upon payment of regular membership dues(without any interest or penalties for late payment). Since itis possible that Moreno may have paid all or a part of thefine unlawfully imposed, Respondent will be required torefund any such payment, with interest at the rate of 6percent per annum.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 12The Respondent, United Brotherhood of Carpenters andJoiners of America, Local Union No. 14, AFL-CIO, itsofficers, agents, and representatives, shall:I. Cease and desist from:12 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.(a) Restraining or coercing Robert L. Guyler Co., or anyother employer, in the selection of its representatives forthe purposes of collective bargaining or the adjustment ofgrievances in any manner by disciplining such representa-tives or expelling them from membership.(b) In any other manner restraining or coercing RobertL. Guyler Co., or any other employer, in the selection of itsrepresentatives for the purposes of collective bargaining orthe adjustment of grievances.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Expunge all record of the disciplinary action orproceedings (including all orders or summonses to appear)taken against Ralph E. Moreno.(b) Rescind any and all fines levied against Ralph E.Moreno and refund to him any money that may have beenpaid to Respondent as a result of any such fine, togetherwith interest at the rate of 6 percent per annum.(c) Notify Ralph E. Moreno and Robert L. Guyler Co.that it has taken the aforesaid remedial action and that itwill in the future comply with the cease-and-desist provi-sions of this Order.(e) Reinstate and/or retain Ralph E. Moreno as amember of Respondent in good standing upon Moreno'stender of regular membership dues, including any amountsdue for past periods.(f) Post at its offices and meeting halls copies of theattached notice marked "Appendix."13Copies of saidnotice, on forms provided by the Regional Director forRegion 23, after being duly signed by Respondent'srepresentative, shall be posted by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere Respondent customarily posts notices to its mem-bers. Reasonable steps shall be taken by Respondent toassure that said notices are not altered, defaced, or coveredby any other material.(g) Furnish signed copies of the notice to the RegionalDirector for Region 23 for posting by Robert L. GuylerCo., said employer being willing, at all locations wherenotices to employees are customarily posted.(h) Notify the Regional Director for Region 23, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.13 In the event that this Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."192